Name: 90/57/EEC: Commission Decision of 24 January 1990 liberalizing trade in seeds of certain agricultural plant species between Portugal and other Member States (Only the German, English, Danish, French, Greek, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  international trade;  Europe;  trade policy
 Date Published: 1990-02-14

 Avis juridique important|31990D005790/57/EEC: Commission Decision of 24 January 1990 liberalizing trade in seeds of certain agricultural plant species between Portugal and other Member States (Only the German, English, Danish, French, Greek, Italian and Dutch texts are authentic) Official Journal L 040 , 14/02/1990 P. 0013 - 0014*****COMMISSION DECISION of 24 January 1990 liberalizing trade in seeds of certain agricultural plant species between Portugal and other Member States (Only the Danish, Dutch, English, French, German, Greek and Italian texts are authentic) (90/57/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 344 (3) thereof, Whereas Article 344 (1) of the Act of Accession authorizes Portugal to postpone until 31 December 1990 at the latest the application in its territory of: - Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 89/100/EEC (2), for certain species, including Lupinus luteus and Vicia villosa, - Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Commission Directive 89/2/EEC (4), for certain species including Avena sativa and Ã  Triticosecale, and - Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (5), as last amended by Directive 88/380/EEC (6), for the species referred to in the previous two indents; Whereas it is now considered appropriate to liberalize trade between Portugal and the Community as constituted on 31 December 1985 in respect of seeds of the four species specified above belonging to varieties officially accepted in Portugal which are not yet in free circulation in the Community as constituted on 31 December 1985; Whereas Member States applying Directive 70/457/EEC must ensure that, after a period ending on 31 December of the second year in which a variety was accepted, seed of varieties accepted in one or more Member States in accordance with the provisions of the Directive are subject to no marketing restrictions relating to the variety; whereas a similar period should apply to seed of varieties accepted in Portugal for which trade is liberalized; whereas, accordingly, this liberalization should concern only varieties accepted in Portugal before 1 January 1988; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Belgium, Denmark, Germany, Greece, France, Ireland, Italy, Luxembourg, the Netherlands and the United Kingdom shall ensure that seed of the varieties of: - Lupinus luteus L. (yellow lupin), - Vicia villosa Roth. (hairy vetch), - Avena sativa L. (oats), and - Ã  Triticosecale Wittm. (triticale) officially accepted in Portugal before 1 January 1988 which are listed in the Annex are subject to no marketing restrictions relating to the variety. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom. Done at Brussels, 24 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 38, 10. 2. 1989, p. 36. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 5, 7. 1. 1989, p. 31. (5) OJ No L 225, 12. 10. 1970, p. 1. (6) OJ No L 187, 16. 7. 1988, p. 31. ANNEX 1.2.3 // // // // Species // Variety // Year of official acceptance in Portugal // // // // Lupinus luteus // Mil Fontes // 1987 // (yellow lupin) // // // Vicia villosa // Amoreiras // 1984 // (hairy vetch) // Casal // 1984 // Avena sativa // Boa FÃ © // 1982 // (oats) // S. Aleixo // 1986 // // S. Mateus // 1982 // X Triticosecale // Bacum // 1982 // (triticale) // Beagle // 1982 // // Borba // 1986 // // //